                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TOBIAS LATHAM,

               Plaintiff,
                                                        CIVIL ACTION
       v.
                                                        NO. 19-451
 WEYERHAEUSER COMPANY, et al.,

              Defendants.



                                       ORDER

      AND NOW, this 3rd day of October 2019, upon consideration of Defendants’

Motion for Summary Judgment (ECF No. 26), Plaintiff’s Response (ECF No. 27),

Defendants’ Reply (ECF No. 28), and after hearing argument (ECF No. 33), it is hereby

ORDERED that the Motion is GRANTED. Judgment is entered in favor of

Defendants. The Clerk of Court shall close this case.



                                               BY THE COURT:



                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
